TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 7, 2018



                                     NO. 03-18-00326-CV


  Chief Brian Manley, Austin Police Department; Spencer Cronk, City Manager City of
  Austin; and Joya Hayes, Director of City of Austin Firefighters’, Police Officers’, and
      Emergency Medical Services Personnel Civil Service Commission, Appellants

                                                  v.

Austin Police Association, APA President Ken Casaday, and Robert Miljenovich, Appellees




        APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
               VACATED AND REMANDED ON JOINT MOTION –
                     OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on May 9, 2018. The

parties have filed a joint motion to remand, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion, vacates the judgment

without regard to the merits, and remands the cause to the trial court for rendition of a judgment

in accordance with the parties’ agreement. The appellants shall pay all costs relating to this

appeal, both in this Court and the court below.